Citation Nr: 1133093	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  07-30 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for retropatellar pain syndrome of the right knee.

2.  Entitlement to a rating in excess of 10 percent for retropatellar pain syndrome of the left knee.

3.  Entitlement to a rating in excess of 20 percent for right knee instability from June 14, 2010.

4.  Entitlement to a rating in excess of 10 percent for left knee instability from June 14, 2010.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1999 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied higher disability ratings for the Veteran's service-connected knee conditions.

This matter was previously remanded by the Board in May 2010 for additional development.  That development was completed, and in a June 2011 rating decision, the Appeals Management Center (AMC) assigned a separate 20 percent rating for right knee instability and separate 10 percent rating for left knee instability, effective June 14, 2010.  Therefore, the Board has recharacterized the issues listed above to reflect these newly assigned ratings.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's retropatellar pain syndrome of the right knee was manifested by full extension and at least 130 degrees of flexion, with some painful motion.

2.  Throughout the period on appeal, the Veteran's retropatellar pain syndrome of the left knee was manifested by full extension and at least 130 degrees of flexion, with some painful motion.

3.  The Veteran has moderate instability of the right knee from June 14, 2010; instability was not demonstrated prior to that date.

4.  The Veteran has mild instability of the left knee from June 14, 2010; instability was not demonstrated prior to that date.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for retropatellar syndrome of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).

2.  The criteria for an evaluation in excess of 10 percent for retropatellar syndrome of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).

3.  The criteria for an evaluation in excess of 20 percent for right knee instability from June 14, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

4.  The criteria for an evaluation in excess of 10 percent for left knee instability from June 14, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in September 2005 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  A separate letter dated November 2006 informed the Veteran of the criteria for establishing an effective date and disability rating.  See Dingess.

Here, the duty to notify was not fully satisfied prior to the initial decision on the Veteran's claims by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case (SOC) or supplemental statement of the case (SSOC), is sufficient to cure a timing defect).

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of the November 2006 letter.  Although the notice letter was not sent before the initial RO decision in this matter, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the claim was then readjudicated by way of an SOC in August 2007, after the notice was provided.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the United States Court of Appeals for Veterans Claims (Court) to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The Board observes that notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Therefore, while the Veteran was not provided with "veteran-specific" notice, the Board will nonetheless proceed.

The Veteran's service treatment records, VA treatment records, private treatment records, VA authorized examination reports, and lay statements have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's bilateral knee conditions.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The Veteran is currently assigned a 10 percent rating under Diagnostic Code 5299-5260 for each of his knees.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease or injury is encountered, it will be rated by analogy under a diagnostic code built up using the first 2 digits from that part of the Rating Schedule most closely identifying the body part or system affected and by using "99" for the last 2 digits.  Id.

The Veteran is also assigned a 20 percent rating for the right knee under Diagnostic Code 5257, and a 10 percent rating for the left knee under Diagnostic Code 5003-5257.  Both ratings are effective from June 14, 2010.

There are several Diagnostic Codes applicable to the Veteran's claim.  Under Diagnostic Code 5003, degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent disability rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Note 1 accompanying Diagnostic Code 5003 states that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based upon limitation of motion.  Note 2 states that the 20 percent and 10 percent ratings based on X-ray findings will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

Diagnostic Code 5260 provides ratings based upon the limitation of flexion in the leg.  A noncompensable rating is assigned when flexion is limited to 60 degrees.  10 percent rating is assigned when flexion is limited to 45 degrees.  A 20 percent rating is assigned when flexion is limited to 30 degrees.  A 30 percent rating is assigned when flexion is limited to 15 degrees.  Id.

Diagnostic Code 5261 provides ratings based upon the limitation of extension in the leg.  A noncompensable rating is assigned when extension is limited to 5 degrees.  A 10 percent rating is assigned when extension is limited to 10 degrees.  A 20 percent rating is assigned when extension is limited to 15 degrees.  A 30 percent rating is assigned when extension is limited to 20 degrees.  A 40 percent rating is assigned when extension is limited to 30 degrees.  A 50 percent rating is assigned when extension is limited to 45 degrees.  Id.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  Id.

The VA General Counsel held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (September, 2004).

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability of the knee.  A 10 percent rating is warranted for a slight knee disability.  A 20 percent rating is warranted for a moderate knee disability.  A 30 percent rating is warranted for a severe knee disability.  38 C.F.R. § 4.71a.

The Board observes that the words "slight", "moderate", and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The VA General Counsel has also held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9- 98, (August, 1998).  VA's General Counsel further explained that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Id.  In this regard, in applying Diagnostic Code 5003, the Court has held in the case of Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), that "painful motion of a major joint . . . caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion."  See also 38 C.F.R. § 4.59 (2010).

The Board notes there are other pertinent diagnostic criteria for rating knee disabilities.  As discussed below, however, the objective evidence of record does not contain findings of any of the following: ankylosis of the knee (rated under Diagnostic Code 5256); dislocated semilunar cartilage (rated under Diagnostic Code 5258); removal of semilunar cartilage (rated under Diagnostic Code 5259); nonunion or malunion of the tibia and fibula (rated under Diagnostic Code 5262); or genu recurvatum (rated under Diagnostic Code 5263).  38 C.F.R. § 4.71a.  As such, ratings under these Diagnostic Codes are not applicable.

C.  Evidence

VA treatment records reflect the Veteran was seen in July 2004.  Examination revealed no joint effusion.  The Veteran had good range of motion, though specific measurements were not recorded.  Additional records dated December 2004 documented minimal crepitus in the left knee.  There was no crepitus in the right knee.

The Veteran was afforded a VA examination in October 2005.  He complained of having pain in his knees every day, which he described as dull and achy at a level of 6-7/10 in severity.  He related that the pain would only last about 15 to 20 minutes if the weather was good, but could last all day if the weather was bad.  He also reported having had weakness and stiffness in the knees, but denied swelling, warmth, redness, locking, or easy fatigability.  The Veteran reported a history of flare-ups occurring 3 to 4 times per week, with pain at 7-8/10, lasting about 2 hours.  Precipitating factors were sitting and standing.  Alleviating factors were activity and motion.  He related having some limitation of motion during flare-ups, but could not specify how much.  He reported difficulty getting up and down stairs.  He did not use any assistive devices and there was no dislocation, subluxation or inflammatory arthritis.  The condition did not affect his occupation as a student and did not affect his daily activities.  He did not have any prosthesis.  

Examination showed flexion to 140 degrees bilaterally.  Extension was to zero degrees bilaterally.  The Veteran had no pain with palpation.  There was no tenderness, erythema, swelling or effusion.  There was mild crepitus on the right knee, but none on the left.  X-rays showed benign characteristics of osteoma on the left knee, but no evidence of joint effusion.  Subsequent MRIs showed minimal joint effusion, no meniscal tears, unremarkable ligaments, no evidence of patella or patellar tendon abnormality.  There was no dislocation or subluxation.  The articular cartilage was intact.  

In November 2005 the VA examiner that conducted the examination entered an addendum to the examination report.  The addendum notes that the Veteran had a normal range of motion with repeated motion and that there was no pain, fatigue, weakness or incoordination with repetitive movement.  The examiner explained that during flare-ups the Veteran only reported difficulty in going up and down stairs and that it was difficult to estimate function loss in terms of degrees of function because climbing stairs did not require full extension of the knees.  

A May 2006 VA treatment note documents that a previous MRI showed no ligament tears, just mild effusion.  Subsequent VA records document treatment and complaints of knee pain. 

In his September 2006 notice of disagreement, the Veteran related that he thought his knees should each be rated in excess of 10 percent.  He explained that during flare ups he had trouble getting up and down stairs and that his condition was worsened by repeated use.  He expressed concern with the November 2005 VA examination as he did not feel it adequately addressed repeated use of the knees.  

In October 2007 the Veteran was seen at the VA Medical Center for an orthopedic surgery consultation pertaining to his knees.  At this time the Veteran described a history of pain in the knees, with the right and left being equal.  He reported, particularly, pain with climbing stairs, localized at the patellofemoral region.  He also probably had increased pain with prolonged knee flexion.  He reported occasional giving way, but denied locking and swelling.  Objective examination of the knees showed full range of motion without pain.  There was no effusion or atrophy.  Lachman and drawer testing were negative.  There was normal tracking with intact extension.  The was no crepitus.  McMurray and tibial rotation were negative.  There was no instability or pain with stress, but there was tenderness at the medial patellar facet.  Examination of both knees was about the same.  Patellofemoral syndrome, bilateral, was assessed.

Additional records dated October 2007 show the Veteran was prescribed bilateral knee supports.

In accordance with the Board's remand directives, the Veteran was afforded a VA examination in June 2010.  At this time, the Veteran continued to complain of pain in the knees.  He reported being only able to stand for 15-30 minutes and that he could walk 1/4 mile.  He used orthotic inserts and bilateral knee braces for stability.  

Physical examination showed that the Veteran had a normal gait.  There was no evidence of abnormal weight bearing, loss of a bone or part of a bone, or inflammatory arthritis.  The right knee exhibited tenderness, pain, instability, weakness, guarding of movement, crepitus and grinding.  There was no snapping or mass behind the knee.  With respect to instability, a moderate ligament sprain was noted.  However, the anterior/posterior cruciate ligament was of normal stability in 30 and 90 degrees, as well as in the neutral position.  The medial/lateral collateral ligaments did demonstrate instability and pain in the neutral position and in 30 degrees of flexion.  Subpatellar tenderness of the right knee was also noted.  Flexion was from zero to 130 degrees and extension was to zero degrees, with objective evidence of pain on motion.  There was no additional loss of motion following repetition.  An MRI of the right knee was negative and showed no meniscal tear and intact ligaments.  The examiner assessed a chronic right knee strain and mild enthesopathy at the attachment of the quadriceps tendon on the patella.  

The left knee exhibited pain, instability, weakness, clicks, guarding and instability, but no crepitation.  Mild instability of the medial/lateral collateral ligaments was noted.  No instability was noted in the anterior/posterior cruciate ligaments.  There was subpatellar tenderness of the left knee.  Flexion was from zero to 130 degrees and extension was to zero degrees, with objective evidence of pain on motion.  There was no additional loss of motion following repetition.  An MRI revealed a very small popliteal/Baker's cyst.  The examiner assessed mild degenerative joint disease with moderate effusion and Baker's cyst, left knee.  

With respect to the functional effects, the examiner noted that the conditions had significant effects on the Veteran's occupation, particularly due to decreased mobility, problems with lifting and carrying, and pain.  The conditions resulted in severe effects on exercise.  There were moderate effects on chores, recreation, travel, and driving.  There were mild effects on shopping.

A November 2010 VA addendum opinion stated that the Veteran's mild degenerative joint disease of the left knee was attributable to his bilateral retropatellar pain syndrome.


D.  Analysis

Based on the evidence of record, the Board finds that higher ratings are not warranted for the Veteran's bilateral knee disabilities.

Initially, the Board notes that higher 20 percent ratings are not warranted under Diagnostic Code 5003, as the evidence does not demonstrate x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups in either knee.  The evidence does not reflect that the Veteran has arthritis manifested by occasional incapacitating exacerbations.

Moreover, a rating in excess of 10 percent is not warranted for either knee based on limitation of motion.  Throughout the period on appeal, the Veteran demonstrated at least 130 degrees of flexion.  A higher rating under Diagnostic Code 5260 requires flexion limited to 30 degrees.  In this case, that level of disability has not been demonstrated in either knee.  The Board notes that while there was evidence of some painful motion, other evidence such as minimal x-ray findings and subjective reports indicate a disability picture most closely approximated to the assigned 10 percent ratings.  That is, the Veteran's knee disabilities do not result in a level of disability consistent with a higher 20 percent rating, which contemplates flexion limited to 30 degrees.

Similarly, a rating under Diagnostic Code 5261 for limitation of extension is not warranted.  Throughout the period on appeal, the Veteran demonstrated full extension during range of motion testing.  To the extent that there was evidence of painful motion, other findings, such as diagnostic imaging, indicate that the Veteran's overall disability picture is not consistent with a compensable rating for limitation of extension, which contemplates extension limited to 10 degrees.

Prior to June 14, 2010, separate ratings for instability under Diagnostic Code 5257 are not warranted.  Although the Veteran reported a history of some giving way, treatment records do not document any findings of instability.  Indeed, the Veteran's October 2005 VA examination and October 2007 surgical consult specifically indicated that there was no instability, dislocation, or subluxation of either knee.  A separate compensable rating under this Diagnostic Code is not warranted given the lack of objective evidence of knee instability at any point prior to June 14, 2010. 

As of June 14, 2010, the Veteran is assigned a 20 percent rating for right knee instability, and a 10 percent rating for left knee instability.  The Board finds that a higher rating is not warranted in either knee from that date.  The June 2010 VA examiner specifically indicated that right knee instability was "moderate" in severity, while left knee instability was "mild."  The Board again notes that the use of such terms by VA examiners or other physicians is not dispositive when applied to Diagnostic Code 5257.  38 C.F.R. §§ 4.2, 4.6.  However, while the Board has considered the Veteran's own complaints, as well as other objective evidence, the Board finds the VA examiner's assessment to be the most probative factor in assessing the degree of instability in the Veteran's bilateral knees.  

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as pain, limited motion, and instability.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.

E.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the bilateral knee disabilities with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  Indeed, it does not appear from the record that he has been hospitalized at all for those disabilities.  There is no persuasive evidence in the record to indicate that these service-connected disabilities on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular ratings.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

A rating in excess of 10 percent for patellofemoral pain syndrome of the right knee is denied.

A rating in excess of 10 percent for patellofemoral pain syndrome of the left knee is denied.

A rating in excess of 20 percent for right knee instability from June 14, 2010, is denied.

A rating in excess of 10 percent for left knee instability from June 14, 2010, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


